Opinion issued October 6, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–05–00608–CV




ARCHER MOTORS, INC. AND ARCHER CHRYSLER JEEP (WEST)
INC., Appellants

V.

H & U CONSTRUCTION COMPANY, INC. AND OREINTEX
CONSTRUCTION CORPORATION, Appellees




On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 03CV128797




MEMORANDUM OPINIONAppellants Archer Motors, Inc. and Archer Chrysler Jeep (West) Inc. have
neither established indigence, nor paid all the required fees.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent), 20.1 (listing requirements
for establishing indigence); see also Tex. Gov’t Code Ann. §§ 51.207, 51.941(a),
101.041 (Vernon Supp. 2004) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellants Archer Motors, Inc. and Archer Chrysler Jeep (West)
Inc. did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Alcala, Higley, and Bland.